Citation Nr: 1737280	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-25 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from July 1978 to January 1994.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in March 2015.  This case was previously remanded by the Board in July 2015.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Veteran seeks service connection for sleep apnea.  In the July 2015 remand, the Board requested a new VA examination and directed the examiner to discuss the lay statements of the Veteran and others attesting to his snoring and disturbed sleep.  The Board further highlighted a September 1981 medical record reflecting a complaint of fatigue.  

However, when the Veteran underwent a second VA sleep apnea examination in April 2016, the examiner did not address any lay statements in the rationale, stating only that there is no medical evidence suggesting the Veteran had sleep apnea in service or that his snoring during service was related to his sleep apnea diagnosed in July 2009.  The opinion is therefore inadequate.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon claimant, as a matter of law, the right to compliance with remand order); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (that reports of symptomatology are not supported by contemporaneous clinical evidence does not render them inherently not credible).

Therefore, the Board finds that a remand is necessary in order to obtain another VA opinion which addresses the above deficiency.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  The Board notes that the existence of a current disability is not at issue in this case; therefore, the Board finds that a supplemental medical opinion, rather than a new VA examination, is appropriate.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all VA treatment records from the Montgomery VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Forward the claims file to an appropriate VA clinician (other than the examiner who provided the April 2016 opinion) to determine whether the Veteran's sleep apnea disability is related to his military service.  After reviewing the claims file, the examiner is to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea began in or is otherwise related to military service.

The examiner must specifically address the lay statements in the record, including those by the Veteran, his former wife, and fellow airmen, regarding the onset of symptomatology in service and any continuity of symptomatology since separation from service or since onset of symptomatology.  The examiner should also comment on the complaints in the Veteran's service treatment records of fatigue in September 1981 and difficulty sleeping in December 1993.  The examiner is reminded that the mere absence of documented treatment cannot, alone, be used to disregard the Veteran's complaints as to symptoms during and after service.

All opinions must be accompanied by a clear rationale and detailed explanation.  

3.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for service connection for sleep apnea.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




